Citation Nr: 0209449	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  97-13 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss disability prior to June 10, 1999.

2.  Entitlement to an increased evaluation for bilateral 
sensorineural hearing loss currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Keith L. Spadafora, Associate Counsel


INTRODUCTION

The veteran had active service from August 1959 to October 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which continued the zero percent rating 
for the veteran's bilateral sensorineural hearing loss. 
Currently the veterans' bilateral sensorineural hearing loss 
is rated at 10 percent.  The veteran's bilateral 
sensorineural hearing loss was increased to 10 percent, 
effective June 10, 1999, in a rating decision issued by the 
RO in October 2000.


FINDINGS OF FACT

1. The June 1998 audiometry measurements showed an average 
pure tone thresholds of 56 decibels in the right ear and 53 
in the left ear with speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear. 

2.  The November 1999 audiometry measurements showed an 
average pure threshold of 64 decibels in the right ear and 63 
in the left ear, with speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.

3.  The November 1999 audiometry measurements showed pure 
tone threshold at each of the four specified frequencies is 
55 decibels or more in the left ear.



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss disability prior to June 10, 1999 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & West Supp. 
2001); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87, Diagnostic Code 6100 
(1998 & 2001).

2.  The schedular criteria for a compensable evaluation in 
excess of 10 percent for bilateral sensorineural hearing loss 
has not been met.  38 U.S.C.A. § 1155, 5107 (West 1991 & West 
Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87, Diagnostic 
Code 6100 (1998 & 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed a claim of entitlement to a compensable 
evaluation for bilateral hearing loss disability in August 
1996.  In February 1997, a rating decision was issued 
continuing the zero percent rating for the veteran's 
bilateral sensorineural hearing loss.  The veteran filed a 
timely notice of disagreement in February 1997.

Effective June 10, 1999 regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
Under the new regulations, 38 C.F.R. § 4.86(a) provides that 
when the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral and 
that each ear will be evaluated separately.  

In July 1999, the Board remanded the appeal for development, 
which included determining whether changes in the VA 
regulations pertaining to hearing loss necessitated a current 
VA audiological evaluation.  The veteran underwent a VA 
audiological evaluation in November 1999, which showed pure 
tone threshold at each of the four specified frequencies was 
55 decibels or more in the left ear.  The RO issued a rating 
decision in October 2000, based on the regulatory change, 
increasing the disability rating of bilateral sensorineural 
hearing loss to 10 percent effective June 10, 1999 the 
effective date of the regulatory change.  

In essence, the RO assigned a staged rating, not on a change 
in facts, but on a change in regulation.  The Board notes 
that there is nothing in the law, regulations or case law 
that prevents a staged rating in any case.  Although the 
Court has addressed the concept of a staged rating in a 
particular case, no decision of the Court precludes that 
concept in other cases.

June 10, 1999 is the earliest date that the veteran's 
increased rating could have been made effective.  The 
effective date of such a grant may be no earlier than the 
effective date of the regulation.  Even if it could be 
applied retroactively, a compensable evlauation would not 
have been warranted.  Prior to the veteran's November 1999 
authorized audiological evaluation, none of the veteran's 
authorized audiological evaluations showed pure tone 
thresholds of 55 decibels or more at each of the four 
specified frequencies in either the left or right ear. 

The decision to grant the 10 percent evaluation long after 
the start of the appeal does not cure the initial appeal of 
the noncompensable rating or stop an appeal of an evaluation 
in excess of the 10 percent.

VCAA

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment of the VCAA and 
which are not final as of that date.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  As set 
forth below, the RO's actions throughout the course of this 
appeal have satisfied the requirements under the VCAA.

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
and was provided an opportunity to submit such evidence in a 
March 1997 statement of the case.  Supplemental statements of 
the case issued in November 1997, July 1998, and October 2000 
the RO notified the veteran of regulations pertinent to 
increased rating claims, informed him of the reasons for 
which it had denied his claim, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  The Board finds that the foregoing information 
provided to the veteran specifically satisfies the 
requirements of 38 U.S.C.A. § 5103 (West Supp. 2001) of the 
new statute in that the veteran was clearly notified of the 
evidence necessary to substantiate his claim for an increased 
rating.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist in that the veteran was 
afforded VA audiologic evaluations in November 1999, October 
1997, September 1996.  Also outpatient treatment records from 
the Seattle VAMC are contained in the veteran's claim file.  
In this regard, all known and available medical records 
pertinent to this claim have been obtained and are associated 
with the veteran's claims file.


Hearing loss disability evaluation

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7. After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from non-compensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological evaluations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

As stated earlier, effective June 10, 1999, regulatory 
changes were made to the schedule for rating disabilities 
pertaining to diseases of the ear, including the criteria for 
evaluating hearing loss.  The method described above using 
Tables VI and VII was not changed.  However, pertinent 
changes were made to 38 C.F.R. § 4.86.  

The provision of 38 C.F.R. § 4.86(a) now provide that when 
the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provision of 
38 C.F.R. § 4.86(b) provide that when the pure tone threshold 
is 30 decibels or less at 1,000 hertz, and 70 decibels or 
more at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
The United States Court of Appeals for Veterans Claims 
(Court) has held where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will be applied. 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation should be applied. VAOPGCPREC 3-2000 (Apr. 
10, 2000).  As will be apparent from the evidence described 
below 38 C.F.R. § 4.86 (a) is applicable in this appeal.

The evidence for consideration includes the following:

The veteran received outpatient treatment for bilateral 
hearing loss at the Seattle VAMC.  Treatment records show the 
veteran underwent several audiological evaluations.  An 
audiological evaluation in April 1996, showed pure tone 
thresholds, in decibels, as follows:





HERTZ




1000
2000
3000
4000
AVG
RIGHT
30
30
55
80
49
LEFT
50
55
55
55
54

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear. 

A VA audiological evaluation in September 1996, showed pure 
tone thresholds, in decibels, as follows:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
35
35
55
85
53
LEFT
45
40
40
45
43

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 in the left ear.

In a hearing held in June 1997, the veteran testified that he 
his hearing affects his ability to communicate with his 
family.  The veteran stated that he has difficulty hearing 
members of his family speaking to him when he is not facing 
them and has to ask them to repeat themselves.  Also, the 
veteran testified that he has difficulty hearing the 
television when he is not facing it, hearing others when 
talking to them on the telephone and hearing the radio 
without having the volume turned loud.  The veteran indicated 
that he has hearing aids in both ears now and that they allow 
him to hear better.   

A VA authorized audiological evaluation in October 1997, 
showed pure tone thresholds, in decibels, as follows:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
40
40
55
90
56
LEFT
55
55
60
60
57

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The examiner provided a diagnosis of moderate to severe 
sensorineural hearing loss in the right ear and moderate to 
severe sensorineural hearing loss in the left ear.

A VA authorized audiological evaluation in June 1998, showed 
pure tone thresholds, in decibels, as follows:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
35
45
60
90
56
LEFT
55
50
55
55
53

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.  The 
examiner provided a diagnosis of mild to severe sensorineural 
hearing loss in the right ear and moderate to severe 
sensorineural hearing loss in the left ear.  

A VA authorized audiological evaluation in November 1999, 
showed pure tone thresholds, in decibels, as follows:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
40
45
75
95
64
LEFT
60
55
65
70
63

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The examiner provided a diagnosis of moderate to profound 
sensorineural hearing loss in the right ear and moderately 
severe to severe sensorineural hearing loss in the left ear. 

The Board has considered the four audiometric evaluations 
conducted prior to June 10, 1999 for the purpose of 
determining the veteran's entitlement to a compensable rating 
prior to the regulatory changes made to the schedule for 
rating disabilities which included the criteria for 
evaluating hearing loss.  The June 1998 VA audiological 
evaluation shows the greatest hearing loss.  Applied to Table 
VI of 38 C.F.R. § 4.85 yields the following Roman numeric 
designation results: 

EVALUATION
RIGHT EAR
LEFT EAR
June 1998
I
I

As applied to Table VII of 38 C.F.R. § 4.85, the veteran's 
evaluation for hearing impairment is 0 percent.

The Board has considered all of the five audiometric 
evaluations noted above, for the time period subsequent to 
the June 10, 1999 regulatory changes.  The November 1999 VA 
audiological evaluation shows the greatest hearing loss.  The 
pure tone threshold at each of the four specified frequencies 
is 55 decibels or more in the left ear on the November 1999 
audiometric evaluation.  38 C.F.R. § 4.86(a).  The pure tone 
thresholds of 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz is not present in any of the 
evaluations.  38 C.F.R. § 4.86(b).  Thus, to determine the 
appropriate evaluation, the November 1999 audiometry 
measurements are applied to Table VI of 38 C.F.R. § 4.85 for 
the right ear and Table IVA of 38 C.F.R. § 4.85 for the left 
ear, in that Table IVA results in the higher numeral.  Each 
ear must be evaluated separately.  Said application yields 
the following Roman numeric designation results:

EVALUATION
RIGHT EAR
LEFT EAR
November 1999
II
V

As applied to Table VII of 38 C.F.R. § 4.85, the percentage 
evaluation for hearing impairment is ten percent.  

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  However, this case does 
not present such a state of balance between the positive 
evidence and the negative evidence to allow for a favorable 
determination.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Appeals for 
Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1).  The Board finds that, in this case, the 
disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that any of the veteran's 
disabilities on appeal, alone, have resulted in frequent 
hospitalizations or has resulted in marked interference with 
his employment.  The Board is therefore not required to refer 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A compensable rating for bilateral sensorineural hearing loss 
prior to June 10, 1999 is denied.  An evaluation in excess of 
the current 10 percent for bilateral sensorineural hearing 
loss is denied.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

